Exhibit 10.6





RUSSELL PANTERMUEHL EMPLOYMENT AGREEMENT


This Second Amended and Restated Employment Agreement (this “Agreement”) is
entered into as of January 1, 2014 by and between Diamondback E&P LLC, a
Delaware limited liability company (the “Company”), and Russell Pantermuehl
(“you” or “Employee”).
1. Term of Employment. Subject to the provisions for termination provided in
Section 9, the term of Employee’s employment under this Agreement continued as
of January 1, 2014 (the “Effective Date”) and shall terminate on the second
anniversary of the Effective Date (the “Initial Period”); provided, however,
that unless either party shall give written notice to the other party of an
election not to extend or renew Employee’s employment hereunder at least sixty
(60) days prior to the end of the Initial Period, or any anniversary thereof,
the term of this Agreement shall automatically be extended by successive
one-year periods (each an “Extension”). The term of this Agreement, including
the Initial Period and any Extension, is hereinafter referred to as the “Term.”
Each 12-month period beginning on the Effective Date or any anniversary thereof
and ending on the day prior to the anniversary thereof is hereinafter referred
to as a “Contract Year.”
2.    Compensation.
(a)    During the Term, you shall be compensated for all services rendered by
you under this Agreement at the rate of $350,000 per annum (the “Base Salary”).
The Base Salary shall be payable in such manner as is consistent with the
Company’s payroll practices for executive employees and subject to the usual,
required withholding. From time to time at the sole discretion of the
Compensation Committee (the “Compensation Committee”) of the Board of Directors
(the “Board”) of Diamondback Energy, Inc. (“Diamondback Energy”), Employee’s
Base Salary may be reviewed by the Compensation Committee and/or the Board and
may be increased, but not decreased, by the Compensation Committee or the Board
in their sole discretion. The term “Base Salary” as used herein shall mean and
refer to the then current base salary, as adjusted from time to time in
accordance with this Section 2(a). The Company shall deduct from the Base Salary
amounts sufficient to cover applicable federal, state and/or local income tax
withholdings and any other amounts which the Company is required to withhold by
applicable law.
(b)    During the Term, you shall be eligible to receive an annual bonus in
accordance with the Company’s bonus policy as established by the Compensation
Committee or the Board from time to time (the “Annual Bonus”). The Annual Bonus
shall be determined by the Compensation Committee or the Board based upon your
achievement of performance goals as determined by the Compensation Committee or
the Board for each fiscal year of the Company. You shall be eligible to receive
a target Annual Bonus of 80% of your Base Salary subject to your achievement of
such performance goals. The Annual Bonus shall be paid within fifteen (15)
business days after the later of: (i) the written certification by the
Compensation Committee of the achievement of the performance goals; and (ii)
completion and release of the audited financial statements for the applicable
fiscal year; provided, however, you must still be employed by the Company on the
payment date to receive the Annual Bonus. The Company shall have the right to
condition the payment of any Bonus amounts on your execution of a document
reasonably acceptable




--------------------------------------------------------------------------------




to the Company pursuant to which you confirm, ratify and agree that this
Agreement and all of its provisions are valid and binding and are enforceable
against you in accordance with their terms.
(c)    Equity Awards. In addition to the Base Salary, you will be eligible, for
each fiscal year of the Company ending during the Term, to participate in the
Company’s 2012 Stock Incentive Plan or such other equity incentive plan or plans
then in existence for the benefit of employees, and may in the discretion of the
Compensation Committee receive an equity award (an “Equity Award”), in
accordance with the terms of such plan or plans. The timing and amount of such
Equity Awards, any target performance goals and the vesting terms of such awards
will be determined by the Compensation Committee in its sole discretion. Any
Equity Awards will be pursuant to and will incorporate all terms and conditions
of the Company’s 2012 Stock Incentive Plan or such other equity incentive plan
or plans then in existence for the benefit of employees, as applicable, and the
Company’s then standard form of award agreement. If Executive’s employment with
the Company terminates prior to any scheduled vesting date then, except as
expressly provided in any existing or future Equity Award, Executive shall
forfeit all rights and interests in and to such unvested Equity Awards.
3.    Duties.
(a)    You shall serve as Vice President – Reservoir Engineering of Diamondback
Energy, shall be subject to the general supervision and control of the Chief
Executive Officer, the Board and/or such other officers or individuals as the
Board may designate, and shall provide such services customarily expected of
such office and as may be reasonably requested by the Board (or its designee)
from time to time. Your principal office shall be located in Midland, Texas.
(b)    During the Term, you shall devote your full business time, energies and
attention to the business and affairs of Diamondback Energy and its subsidiaries
(collectively, the “Diamondback Group” or the “Diamondback Companies” and each
of them, individually, a “Diamondback Company”), and you shall not engage in any
other business activities; provided, however, that you shall be permitted to
engage in such charitable and other activities as do not interfere with the
performance of your duties under this Agreement and are approved in writing by
the Board.
(c)    You shall: (i) provide services hereunder to the best of your skills and
ability and in an efficient manner and devote such time and effort to the
business and affairs of the Company as necessary or advisable to perform your
duties hereunder; (ii) act in a manner which you in good faith believe is in the
best interests of the Company; (iii) implement any business plan adopted by the
Company and then in effect; (iv) perform your duties hereunder, including
without limitation any duties reasonably assigned to you by the Company, in good
faith; (v) keep the Company reasonably informed on all matters that are material
to the Company; (vi) be subject to, and comply with, the Company’s and the
Diamondback Group’s rules, practices and policies applicable to executive
employees as reflected in the employee handbook, codes of conduct, compliance
policies or otherwise, as may be amended from time to time; and (vii) cause the
Company to comply with all applicable laws and regulations and monitor the
development, maintenance, operation and management of the business of the
Company to ensure such development, maintenance, operation and management
complies with all applicable laws.

2

--------------------------------------------------------------------------------




4.    Benefits. You shall be entitled to twenty-five (25) paid vacation days per
annum. You also shall have the benefit of such life and medical insurance plans
and other similar plans as the Diamondback Group may have or may establish from
time to time for its executive employees generally, subject to satisfaction of
applicable eligibility requirements. The foregoing, however, shall not be
construed to require any Diamondback Company to establish any such plans or to
prevent any Diamondback Company from modifying or terminating any such plans,
and no such action or failure thereof shall affect this Agreement.
5.    Expenses. The Company shall reimburse you, in accordance with the
Company’s policies, for reasonable expenses incurred by you in the ordinary
course in connection with the business of the Diamondback Group upon the
presentation by you of appropriate substantiation for such expenses.
6.    Restrictive Covenants.
(a)    Subject to Section 6(b) below, from the Effective Date until the later of
the termination of your employment with, engagement as a consultant of, or other
affiliation with, any Diamondback Company, and for a period ending on the date
that is six (6) months thereafter (such period, the “Restricted Period”),
neither you nor any of your affiliates shall, without the written consent of the
Board, at any time or in any manner, either directly or indirectly, become
associated with, render services to, invest in, represent, advise or otherwise
participate as an officer, employee, director, stockholder, partner, member,
agent of or consultant for any company, business, organization or other legal or
natural person that engages or participates in the Restricted Business;
provided, however, that nothing herein shall prevent you from acquiring up to
two percent (2%) of the securities of any company listed on a national
securities exchange or quoted on the NASDAQ quotation system, provided your
involvement with any such company is solely that of a passive stockholder. For
purposes of this Agreement, “Restricted Business” means (i) the oil and gas
exploration and production business in Texas, Oklahoma and New Mexico and each
other area, location or field in which the Diamondback Group conducts or is
preparing to conduct business during the Term or (ii) any other business or
operation that is in competition with any business or operations managed or
operated by or under consideration or in development by any Diamondback Company
during the Term.
(b)    The parties hereto intend that the covenant contained in this Section 6
shall be deemed a series of separate covenants for each state, county and city
in which the Diamondback Group’s business is conducted or is preparing to be
conducted. If, in any judicial proceeding, a court shall refuse to enforce all
of the separate covenants deemed included in this Section 6 because, taken
together, they cover too extensive a geographic area, the parties intend that
those covenants (taken in order of the states, counties and cities therein which
are least populous), which if eliminated would permit the remaining separate
covenants to be enforced in such proceeding, shall, for the purpose of such
proceeding, be deemed eliminated from the provisions of this Section 6.

3

--------------------------------------------------------------------------------




7.    Confidentiality, Non-Interference, Proprietary Information and
Non-Solicitation.
(a)    Confidentiality. In the course of your employment by the Diamondback
Companies, you have had, and/or shall have, access to confidential or
proprietary data or information of the Diamondback Group, any affiliates of the
foregoing and their respective businesses (collectively the “Diamondback
Parties” and each of them individually, a “Diamondback Party,” which for the
avoidance of doubt shall include the Diamondback Group). You shall not at any
time during or after your employment divulge or communicate to any person (which
term, for purposes of this Agreement, includes both persons or entities) nor
shall you direct any Diamondback Group employee to divulge or communicate to any
person (other than to a person bound by confidentiality obligations similar to
those contained herein and other than as necessary in performing your duties
hereunder), or use to the detriment of the Diamondback Parties or for the
benefit of any other person, any of such data or information. No business
conducted by you or any organization of which you, directly or indirectly, are
an owner, partner, manager, joint venturer, director, officer, manager or
otherwise a participant in or connected with in any locality, state or country
in which the Diamondback Parties conduct business shall use any name,
designation or logo which is substantially similar to that presently used by any
Diamondback Party. The term “confidential or proprietary data or information” as
used in this Agreement shall mean any information not generally available to the
public or generally known within the applicable Diamondback Party’s industry,
including, without limitation, personnel information, financial information,
customer lists or contacts, supplier lists, strategy and plans, information
regarding operations, systems, services, know-how, computer and any other
processed or collated data, trade secrets (including, without limitation,
software), computer programs, pricing, marketing and advertising data.
(b)    Non-Interference. You agree that, during the Restricted Period, you shall
not, at any time or in any manner, either directly or indirectly, for your own
account or for the account of any other person, interfere with any Diamondback
Party’s relationship with any of its employees, suppliers or regulators.
(c)    Proprietary Information and Disclosure. You agree that you shall at all
times promptly disclose to the Company, in such form and manner as the Company
may require, any inventions, improvements or procedural or methodological
innovations, program methods, forms, systems, services, designs, marketing
ideas, products or processes (whether or not capable of being trademarked,
copyrighted or patented) conceived or developed or created by you during or in
connection with your employment hereunder and which relate to the business of
any Diamondback Party (“Intellectual Property”). You agree that all such
Intellectual Property constitutes a work-for-hire and shall be the sole property
of the applicable Diamondback Party. You further agree that you shall execute
such instruments and perform such acts as may be requested by the Company to
transfer to and perfect in the entity designated by the Company all legally
protectable rights in such Intellectual Property.
(d)    Return of Property. All materials, records and documents in any medium
made by you or coming into your possession during your employment concerning any
products, processes or services, manufactured, used, developed, investigated,
provided or considered by any

4

--------------------------------------------------------------------------------




Diamondback Party or otherwise concerning the business or affairs of the
Diamondback Parties, shall be the sole property of the applicable Diamondback
Party, and upon termination of your employment, or upon request of the Company
during your employment, you shall promptly deliver the same to the Diamondback
Party designated by the Company. In addition, upon termination of your
employment, or upon request of the Company during your employment, you shall
deliver to the Diamondback Party designated by the Company all other property of
the Diamondback Parties in your possession or under your control, including, but
not limited to, financial statements, marketing and sales data, drawings,
documents and electronic records.
(e)    Non Solicitation of Customers. Notwithstanding any other provision of
this Agreement, you agree that, during the Restricted Period, you shall not at
any time or in any manner, on your own behalf, or on behalf of any other
individual, sole proprietorship, business, firm, partnership, company,
corporation or other entity other than the Company, directly solicit, or ask
anyone else to solicit, the sale of goods, services or a combination of goods
and services, which are the same or similar to those provided by the Diamondback
Group, from Established Customers. You further agree that for the same period,
you will not in any way interfere or attempt to interfere with the Diamondback
Group’s relationships with any of their Established Customers. “Established
Customers” means any customer that the Diamondback Group has actually done
business with during the twelve (12) months preceding the last date of the
Restricted Period.
(f)    Non Solicitation, Non Hire of Employees. Notwithstanding any other
provision of this Agreement, you agree that, during the Restricted Period, you
shall not at any time or in any manner, either directly or indirectly, either on
your behalf or on behalf of any person (other than the Diamondback Group),
recruit, solicit, hire, divert or otherwise encourage or attempt to recruit,
solicit, hire, divert or otherwise encourage any officer or employees or agents
of any Diamondback Company to enter into any employment, consulting or advisory
arrangement or contract with or to perform any services for or on your behalf or
on behalf of any person (other than the Diamondback Group), or to enter into any
kind of business with you or any other person, including, without limitation,
any Restricted Business.
(g)    Non-Disparagement. You agree not to make public statements, negative
comments or otherwise disparage any Diamondback Party or any Diamondback Party’s
officers, directors, employees, agents, shareholders or other equity holders in
any manner harmful to them or their business, business reputation or personal
reputation. The foregoing shall not be violated by truthful statements in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings).
(h)    Cooperation. Upon the receipt of reasonable notice from the Company
(including outside counsel), you agree that while employed by any Diamondback
Company and thereafter, you shall provide reasonable assistance to any
Diamondback Party and their respective representatives in defense of any claims
that may be made against any Diamondback Party and shall assist any Diamondback
Party in the prosecution of any claims that may be made by any Diamondback
Party, to the extent that such claims relate to the period of your employment
with a Diamondback Company. You agree to promptly inform the Company if you
become aware of any

5

--------------------------------------------------------------------------------




lawsuits involving such claims that may be filed or threatened against any
Diamondback Party. You also agree to promptly inform the Company (to the extent
legally permitted to do so) if you are asked to assist in any investigation of
any Diamondback Party (or its actions), regardless of whether a lawsuit or other
proceeding has then been filed against any Diamondback Party with respect to
such investigation. Upon presentation of appropriate documentation, the Company
shall pay or reimburse you for all reasonable out-of-pocket expenses incurred by
you in complying with this Section 7(h). If at the time of compliance you are no
longer an employee, officer or director (or functional equivalent) of any
Diamondback Company, the Company shall provide a reasonable per diem to you.
8.    Interpretation, Enforcement and Construction.
(a)    Equitable Relief. With respect to the covenants contained in Sections 6
and 7 of this Agreement, you agree that any remedy at law for any breach of said
covenants may be inadequate and that the Company shall be entitled to specific
performance or any other mode of injunctive and/or other equitable relief to
enforce its rights hereunder or any other relief a court might award. In the
event of a violation by you of Section 6 or Section 7 hereof, any compensation
being paid to you pursuant to this Agreement or otherwise shall immediately
cease, and any Base Salary previously paid to you after termination of your
employment shall be immediately repaid to the Company. The amount of any earned
Base Salary paid for the period prior to termination of your employment shall be
retained by you.
(b)        Reformation. The agreements made in Sections 6 and 7 are material
inducements for you to enter into this Agreement and the Company would not have
made this Agreement with you without such assurances. You understand and agree
that the geographic area applicable to Section 6 is based on the nature of the
products and services provided by the Diamondback Group and the broad
distribution of their customers, and that the limitations set forth therein are
reasonable in geographic area and time and necessary for the protection of the
Diamondback Group and its goodwill. However, if any court shall determine that
the time, geographic area or scope of activity of any restriction contained in
Section 6 is unenforceable, it is our intention that such limitation set forth
herein shall not be terminated but shall be amended to the extent required to
render it valid and enforceable. A court hearing any such dispute is empowered
and authorized by the parties to reform this Agreement to the maximum time,
scope or geographic limitations permitted by applicable law.
9.    Earlier Termination. Your employment shall terminate prior to the
expiration of the Term on any of the following terms and conditions:
(a)    Death or Disability. Your employment shall terminate automatically on the
date of your death or immediately upon the Company’s sending you a notice of
termination for “Disability,” which shall mean your inability to perform your
duties hereunder for ninety (90) days (whether or not continuous) during any
period of three hundred sixty-five (365) consecutive days by reason of physical
or mental disability. Upon termination of your employment for death or
Disability pursuant to this Section 9(a), the Company’s sole obligations to you
shall be, subject to your compliance with the provisions of Sections 6 and 7
hereof, to pay the Severance Pay (as defined

6

--------------------------------------------------------------------------------




in Section 9(c)), which shall be paid as and when such amounts would have been
due had your employment continued, subject to the release condition specified in
Section 9(c) below.
(b)    Resignation Not for Good Reason; Termination for Cause. Your employment
shall terminate (x) no less than thirty (30) days after you send the Company
written notice of resignation or (y) immediately upon the Company’s sending you
written notice terminating your employment hereunder for Cause (as defined
below), and you and the Company shall have no further obligations hereunder
other than your obligations under Sections 6 and 7 hereof and the Company’s
obligation to pay you any of your accrued but unpaid Base Salary through the
date of termination. “Cause” shall mean (A) your willful and knowing refusal or
failure (other than during periods of illness, physical or mental incapacity) to
perform your duties in any material respect under this Agreement; (B) your
willful misconduct or gross negligence in the performance of your duties; (C)
your material breach of this Agreement, any other agreement entered into by you
related to the Company or its affiliates, or any Company or Diamondback Group
policy (including any applicable code of conduct); (D) your breach of Sections 6
or 7 of this Agreement; (E) your conviction of, entry of a guilty plea or a plea
of nolo contendere to any criminal act that constitutes a felony or involves,
fraud, dishonesty, or moral turpitude; (F) your indictment for any felony
involving embezzlement or theft or fraud; (G) your filing of a voluntary
petition in bankruptcy or your consent to an involuntary petition in bankruptcy
(or your failure to vacate, within ninety (90) days of the entry thereof, any
order approving an involuntary petition in bankruptcy) or the entry of an order,
judgment or decree by any court of competent jurisdiction, on the application of
a creditor, adjudicating you as bankrupt or insolvent or the appointment of a
receiver, trustee, or liquidator of all or a substantial part of your assets,
and such order, judgment or decree’s continuing unstayed and in effect for any
period of ninety (90) days; (H) your dishonesty in connection with your
responsibilities as an employee; or (I) your failure to comply with any lawful
directive of the Board after five (5) business days’ written notice to you
thereof. If you terminate your employment pursuant to clause (x) of the
preceding sentence, the Company shall be entitled to accelerate the
effectiveness of the termination of your employment to whatever time and date as
it shall designate in writing to you in its sole discretion.
(c)    Resignation for Good Reason; Termination Without Cause. Your employment
shall terminate (x) immediately upon the Company’s sending you written notice
terminating your employment hereunder without Cause for any reason or for no
reason or (y) at the end of the Term if the Company sends you written notice of
its election not to extend or renew your employment pursuant to Section 1(the
events in (x) and (y) are collectively referred to as a “No Cause Termination”)
or upon your resignation in the event of any (i) material breach by the Company
hereunder, (ii) relocation of your principal office more than 25 miles outside
of Midland, Texas or (iii) material diminution in the your position, duties or
authority, which in either case is not cured within thirty (30) business days
after written notice thereof by you to the Board (which notice must be provided
by you to the Company within 90 days following the initial occurrence of such
event) and an opportunity to cure within the notice period (collectively, “Good
Reason Resignation”). Any termination on account of a Good Reason Resignation
must occur within two years following the initial occurrence of such event. Upon
any such No Cause Termination or Good Reason Resignation, as the case may be,
the Company’s sole obligation(s) to you shall be in the case of a No Cause
Termination or your Good Reason Resignation under this Section 9(c), to pay

7

--------------------------------------------------------------------------------




you your Base Salary for a period of 12 months after such termination
(“Severance Pay”), which shall be paid as and when such amounts would have been
due had your employment continued; provided that any such Severance Pay payment
shall be subject to your continued compliance with the provisions of Sections 6
and 7 hereof and your (or your estate or authorized representative, as
applicable) executing (and not revoking) a full general release in a form as
requested by the Company, releasing all claims, known or unknown, that you may
have against any Diamondback Party, their officers, directors, employees and
agents, arising out of or any way related to your employment or termination of
employment with the Company. Payments provided under this Section 9(c) shall be
in lieu of any termination or severance payments or benefits for which you may
be eligible under any of the plans, policies or programs of the Company or its
affiliates or under the WARN Act or any similar state statute or regulation. If
you accept other employment or engage in your own business prior to the last
date of the Term, you shall promptly notify the Company.
(d)    “At-Will” Employment. Any continued employment with the Company during
and after the Term is “at-will,” meaning you have the right at any time, and for
any reason or no reason, to terminate your employment with or without notice,
and the Company has the same right. You understand and agree the Company shall
not be obligated to continue your employment prior to the expiration of the
Term. Any continuation of employment after the Term shall be on such terms and
conditions as the Company shall then offer in its discretion.
(e)    No Other Obligation. Except as specifically set forth in Sections 9(a)
and (c) above, upon termination of your employment under this Agreement, the
Company’s obligations hereunder shall cease and neither the Company nor, for the
avoidance of doubt, any other Diamondback Company, shall have any further
obligations to you whatsoever.
10.    Representation and Warranty. You represent that you do not have any
contractual or other obligations that would conflict with your employment by the
Company. In particular, you represent that you are not bound by any agreement,
understanding or other obligation with or to any person or entity (including,
without limitation, any confidentiality, non-competition or non-solicitation
agreement) that prohibits you from accepting or continuing your employment by
the Company and fully performing all of your duties for the Company. You also
acknowledge that it is the Company’s policy to respect the legal rights of
others to protect their confidential information. You therefore represent that
you have not taken or retained any confidential information (or other property)
belonging to a prior employer and shall not use or disclose any such
confidential information in connection with your work for the Company. Any
inaccuracy of any of the statements set forth in this Section 10 shall
constitute “Cause” for purposes of this Agreement, in which event we would be
entitled to terminate your employment under Section 9(b) above with the effect
set forth therein.
11.    Dealings with Related Parties. You shall not engage in any dealings on
behalf of any Diamondback Company with any party in which you or any person or
entity affiliated with you, or members of your or their respective immediate
families, has a financial interest, without first disclosing same to the Board
in a writing specifically describing the nature of the interest and obtaining
the Company’s prior written approval.

8

--------------------------------------------------------------------------------




12.    Entire Agreement; Modification. This Agreement constitutes the full and
complete understanding of the parties with respect to your employment
arrangements with the Company and any of its affiliates and shall, on the
Effective Date, supersede all prior agreements and writings between you, on the
one hand, and the Company or any other Diamondback Company (or any of their
respective predecessors), on the other hand, with respect to your employment
arrangements with the Company or any of its affiliates (the “Prior Agreements”).
No representations, inducements, promises, agreements or understandings, oral or
otherwise, have been made by either party to this Agreement, or anyone acting on
behalf of either party, which are not set forth herein, and any others are
specifically waived. This Agreement may not be amended or modified in any manner
nor may any of its provisions be waived except by written amendment executed by
the parties. A waiver, modification or amendment by a party shall only be
effective if (a) it is in writing and signed by the parties, (b) it specifically
refers to this Agreement and (c) it specifically states that the party is
waiving, modifying or amending its rights hereunder. Any such amendment,
modification or waiver shall be effective only in the specific instance and for
the specific purpose for which it was given.
13.    Severability. The terms and provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any one or more of the
provisions hereof shall not affect the validity or enforceability of any one or
more of the other provisions hereof. In the event any term or provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
such jurisdiction, shall be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction and
the parties agree the conflicting term or provision shall be modified to
conform.
14.    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or: (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next business day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt, if to you, to your residence, email or facsimile, as
applicable, as listed in the Company’s records, and if to the Company,
Diamondback E&P LLC, 14301 Caliber Drive, Suite 300, Oklahoma City, Oklahoma
73134, attention of General Counsel.
15.    Assignability; Binding Effect. This Agreement shall not be assignable by
you without the written consent of the Board. Any other attempted assignment,
transfer, conveyance or other disposition of your right to compensation or other
benefits will be null and void. This Agreement shall be binding upon and inure
to the benefit of you, your legal representatives, heirs and distributees, and
shall be binding upon and inure to the benefit of the Company, its affiliates
and its and their respective successors and assigns, including, without
limitation, those by asset assignment, stock sale, merger, consolidation or
other reorganization (each a “Permitted Assignee”). The Company shall have the
right to assign its rights and obligations under this Agreement to any Permitted
Assignee and will give you written notice of any such assignment.

9

--------------------------------------------------------------------------------




16.    Governing Law; Venue; Waiver of Trial by Jury.
(a)    This Agreement and the rights of the parties hereunder shall be governed
by, interpreted, and enforced in accordance with the internal laws of the State
of Texas without giving effect to any choice of law or conflicts of law rules or
provisions thereof.
(b)    Each party irrevocably agrees that any action or proceeding involving any
dispute or matter arising under this Agreement may only be brought in the
federal courts of the State of Texas, or if such court does not have
jurisdiction or shall not accept jurisdiction, in any court of general
jurisdiction in the State of Texas. All parties hereby irrevocably consent to
the exclusive jurisdiction by any such court with respect to any such proceeding
and hereby irrevocably waive, and agree not to assert, by way of motion, as a
defense, counterclaim or otherwise (i) any claim that it is not personally
subject to the jurisdiction of the above-named courts for any reason other than
by failure to lawfully serve process, (ii) that it or its property is exempt or
immune from the jurisdiction of any such court or from any legal process
commenced in such courts, and (iii) to the fullest extent permitted by
applicable law, that (x) the action or proceeding is brought in an inconvenient
forum, (y) the venue of such action or proceeding is improper and (z) this
Agreement or the subject matter thereof may not be enforced in or by such
courts.
(c)    To the extent not prohibited by applicable law, each party to this
Agreement hereby waives, and covenants that it shall not assert (whether as
plaintiff, defendant or otherwise), its respective right to a jury trial of any
permitted claim or cause of action arising out of this Agreement, any of the
transactions contemplated hereby, or any dealings between any of the parties
hereto relating to the subject matter of this Agreement or any of the
transactions contemplated hereby. The scope of this waiver and covenant is
intended to be all encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this Agreement or any of the
transactions contemplated hereby, including, contract claims, tort claims and
all other common law and statutory claims. This waiver and covenant is
irrevocable and shall apply to any subsequent amendments, supplements or other
modifications to this Agreement.
17.    Prevailing Party Expenses. In the event that litigation or other legal
action is instituted between you and the Company or any of its affiliates to
enforce the rights under this Agreement, the successful party in such litigation
or other legal action shall be entitled to reimbursement from the unsuccessful
party in such litigation or other legal action of all reasonable fees, costs and
expenses (including court costs and reasonable attorneys’ fees) incurred by such
successful party in connection with such litigation or other legal action.
18.    Third Party Beneficiaries. The Diamondback Parties and their successors
and assigns, as express third party beneficiaries of this Agreement, shall be
entitled, in their sole and absolute discretion, to enforce any of the
provisions hereof from time to time, including, but not limited to, the
restrictions set forth in Sections 6 and 7 of this Agreement.
19.    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

10

--------------------------------------------------------------------------------




20.    Counterparts; Facsimile. This Agreement may be executed and delivered by
facsimile signature and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
21.    Review of this Agreement. You acknowledge that you have (a) carefully
read this Agreement, (b) consulted with independent counsel with respect to this
Agreement and (c) entered into this Agreement of your own free will.
22.    Survival. The obligations of Sections 6, 7, 8, 14, 16 and 17 shall
expressly survive any expiration or termination of this Agreement.
23.    Background Verification. You hereby authorize the Company to conduct one
or more Background Verifications prior to and during your actual employment.
“Background Verification” includes, without limitation, information regarding
your employment and other experience, educational background and any criminal,
credit or regulatory history. You further authorize, without reservation, any
law enforcement agency, administrator, court, governmental body, federal or
provincial agency, institution, school or university (public or private),
information service bureau, employer or insurance company contacted by the
Company or any agent of the Company to furnish the information set forth in the
preceding sentence as part of the employment application process. You hereby
consent to and understand that the Company will only use the information
collected for the purposes of (if and as applicable) establishing or continuing
your employment, including without limitation, evaluating your employment
application, determining employment eligibility under the Company’s employment
policies, assessing property and business risks to the Company, and otherwise as
may be permitted or required by law. You authorize and consent to the release of
records obtained through such checks to the authorized representatives of the
Company or its agents, and to the Company’s affiliates, for the purposes
described above. You acknowledge and agree that any information relating to a
Background Verification may be shared with any Diamondback Party and stored on
the respective servers.
24.    Code Section 409A and Other Tax Considerations.
(a)    Deferred Compensation Exceptions. Payments under this Agreement will be
administered and interpreted to maximize the short-term deferral exception to
and the involuntary separation pay exception under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations thereunder
(collectively, “Section 409A”). The portion of any payment under this Agreement
that is paid within the short-term deferral period (within the meaning of Code
Section 409A and Treas. Regs. §1.409A-1(b)(4)) or that is paid within the
involuntary separation pay safe harbor (as described in Code Section 409A and
Treas. Regs. §1.409A-1(b)(9)(iii)) will not be treated as nonqualified deferred
compensation and will not be aggregated with other nonqualified deferred
compensation plans or payments.
(b)    Separate Payments and Payment Timing. Any payment or installment made
under this Agreement and any amount that is paid as a short-term deferral,
within the meaning of Treas. Regs. §1.409A-1(b)(4), will be treated as separate
payments. Employee will not, directly or indirectly, designate the taxable year
of a payment made under this Agreement. Payment dates provided for in this
Agreement will be deemed to incorporate grace periods that are treated as made

11

--------------------------------------------------------------------------------




upon a designated payment date within the meaning of Code Section 409A and
Treas. Regs. §1.409A-3(d).
(c)    General 409A Provisions. If for any reason, the short-term deferral or
involuntary separation pay plan exception is inapplicable, payments and benefits
payable to Employee under this Agreement are intended to comply with the
requirements of Code Section 409A. To the extent the payments and benefits under
this Agreement are subject to Section 409A of the Code, this Agreement will be
interpreted, construed and administered in a manner that satisfies the
requirements of Sections 409A(a)(2), (3) and (4) of the Code and the Treasury
Regulations thereunder (and any applicable transition relief under Section 409A
of the Code). The Company does not guaranty or warrant the tax consequences of
this Agreement and, except as specifically provided to the contrary in this
Agreement, Employee will, in all cases, be liable for any taxes due as a result
of this Agreement. Neither the Company nor any of its affiliates shall have any
obligation to indemnify or otherwise hold you harmless from any or all such
taxes, interest or penalties, or liability for any damages related thereto.
Employee acknowledges that he has been advised to obtain independent legal, tax
or other counsel in connection with Section 409A.
(i)    If Employee or the Company determines that any payments or benefits
payable under this Agreement intended to comply with Sections 409A(a)(2), (3)
and (4) of the Code do not comply with Section 409A of the Code, Employee and
the Company agree to amend this Agreement, or take such other actions as
Employee and the Company deem reasonably necessary or appropriate, to comply
with the requirements of Section 409A of the Code, the Treasury Regulations
thereunder (and any applicable relief provisions) while preserving the economic
agreement of the parties. If any provision of the Agreement would cause such
payments or benefits to fail to so comply, such provision will not be effective
and will be null and void with respect to such payments or benefits, and such
provision will otherwise remain in full force and effect.
(ii)    All payments considered nonqualified deferred compensation under Section
409A and the regulations thereunder will be made on the date(s) provided herein
and no request to accelerate or defer any payment under this Section will be
considered or approved for any reason whatsoever, except as permitted under
Section 409A. The Severance Pay payments will commence on the first payroll date
that is on or after the eighth day following receipt by the Company of
Employee’s executed release; provided, however, if the Base Salary continuation
payments are deferred compensation subject to Code Section 409A and if the
period during which Employee has discretion to execute or revoke the release
straddles two taxable years of Employee, then the Company will commence the Base
Salary continuation payments in the second of such taxable years.
Notwithstanding the foregoing, subject to the release requirement, the Base
Salary continuation payments will in all events be paid no later than 60 days
following Executive’s termination of employment, regardless of which taxable
year Executive actually delivers the executed Release to the Company. Once such
Base Salary continuation payments commence, the first installment thereof will
include all amounts that would have been paid had such payments commenced on the
first payroll date occurring on or after the termination of employment date.
Executive may not, directly or indirectly, designate the calendar year of the
commencement of any payment

12

--------------------------------------------------------------------------------




hereunder. Notwithstanding the foregoing, amounts payable hereunder which are
not nonqualified deferred compensation, or which may be accelerated pursuant to
Section 409A, such as distributions for applicable tax payments, may be
accelerated, but not deferred, at the sole discretion of Company.
(iii)    All references in this Agreement to termination of employment or
termination mean Employee’s “separation from service” as that term is defined in
Section 1.409A-1(h) of the Treasury Regulations.
(iv)    All reimbursements and in-kind benefits provided under this agreement
that constitute deferred compensation within the meaning of Section 409A of the
Code shall be made or provided in accordance with the requirements of Section
409A of the Code, including that (i) in no event shall reimbursements by the
Company under this agreement be made later than the end of the calendar year
next following the calendar year in which the applicable fees and expenses were
incurred, provided that you shall have submitted an invoice for such fees and
expenses at least 10 days before the end of the calendar year next following the
calendar year in which such fees and expenses were incurred; (ii) the amount of
in-kind benefits that the Company is obligated to pay or provide in any given
calendar year (other than medical reimbursements described in Treas. Reg. §
1.409A-3(i)(1)(iv)(B)) shall not affect the in-kind benefits that the Company is
obligated to pay or provide in any other calendar year; (iii) your right to have
the Company pay or provide such reimbursements and in-kind benefits may not be
liquidated or exchanged for any other benefit; and (iv) in no event shall the
Company’s obligations to make such reimbursements or to provide such in-kind
benefits apply later than your remaining lifetime or, if longer, through the
20th anniversary of the Effective Date.
(d)    Specified Employee Status. If Employee is a specified employee (within
the meaning of Code Section 409A) on the date of separation from service, any
payments made with respect to such separation from service under this Agreement,
and other payments or benefits under this Agreement that are subject to Section
409A of the Code, will be delayed in order to comply with Section
409A(a)(2)(B)(i) of the Code, and such payments or benefits will be paid or
distributed to you during the five-day period commencing on the earlier of: (i)
the expiration of the six-month period measured from the date of your separation
from service, or (ii) the date of your death. Upon the expiration of the
applicable six-month period under Section 409A(a)(2)(B)(i) of the Code, all
payments deferred pursuant to this Section (e) will be paid to Employee (or
Employee’s estate, in the event of Employee’s death) in a lump sum payment. Any
remaining payments and benefits due under the Agreement will be paid as
otherwise provided in the Agreement.
(e)    Withholding Taxes. To the extent any payments under this Agreement are
wages subject to income and employment tax withholding, the Company has the
right to withhold or otherwise require Executive to pay to the Company the
amount of any taxes that the Company may be required to withhold before delivery
of such payment to Executive.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



13

--------------------------------------------------------------------------------

Exhibit 10.6





IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officers, as of the day and year first
above written.


 
 
 
DIAMONDBACK E&P LLC
 
 
 
 
 
 
Date:
February 27, 2014
 
By:
/s/ Travis D. Stice
 
 
 
 
 
Travis Stice, in his individual capacity
 
 
 
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
 
Date:
February 4, 2014
 
By:
/s/ Russell Pantermuehl
 
 
 
 
 
Russell Pantermuehl, in his individual capacity
 
 
 
 
 
 
 
 
 
 
 
 
 




Diamondback E&P LLC & Russell Pantermuehl Employment Agreement Signature Page